     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 1 of 12
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                September 19, 2019
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JILL HILL,                                        §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-18-4669
                                                  §
INTERNATIONAL ASSOCIATION OF                      §
MACHINISTS AND AEROSPACE                          §
WORKERS, AFL-CIO, et al., and UNITED              §
AIRLINES, INC.                                    §
                                                  §
       Defendants.                                §

                             MEMORANDUM OPINION AND ORDER

       Pending before the court is United Airlines, Inc.’s (“United”) motion to dismiss plaintiff Jill

Hill’s (“Hill”) amended complaint (Dkt. 16) (“Complaint”). Dkt. 24. Hill responded. Dkt. 27.

Defendant International Association of Machinists and Aerospace Workers, AFL-CIO (“IAMAW”)

separately answered Hill’s Complaint, in which it also requests dismissal of Hill’s claims.1 Dkt. 22.

Having considered the motions, response, reply, sur-reply,2 and applicable law, the court is of the

       1
           Generally to be considered a motion, “a request for a court order must . . . state with
particularity the grounds for seeking the order.” Fed. R. Civ. P. 7(b)(1)(B). IAMAW’s answer
asserts that a dismissal order is appropriate because Hill fails to state a claim, but IAMAW does not
provide any particulars to support its position. Dkt. 22 at 12. However as explained further below,
Hill’s claims against IAMAW and United are “inextricably interdependent.” See DelCostello v. Int’l
Bhd. of Teamsters, 462 U.S. 151, 164-65, 103 S. Ct. 2281 (1983). As such, United’s briefing
appropriately provides the particulars upon which such an order may be grounded, and more
importantly, Hill is aware of and has responded to these arguments. The court therefore construes
IAMAW’s answer as a motion to dismiss. See Schiavone v. Fortune, 477 U.S. 21, 27, 106 S. Ct.
2379 (1986) (“‘All pleadings shall be construed as to do substantial justice.’ . . . [D]ecisions on the
merits are not to be avoided on the bases of mere technicalities.”) (quoting Fed. R. Civ. P.
8(f)(1986)); see also Pennington v. Athens Hotel, No. 15-cv-2216, 2016 WL 7103909, at *2 n.10
(S.D. Tex. Dec. 6, 2016) (Atlas, J.) (noting the court previously construed defendant’s answer as a
motion to dismiss).
       2
         Because United raises a novel statute of limitations argument in its reply, the court
GRANTS Hill’s motion to file a sur-reply (Dkt. 30) for the limited purpose of responding to this
argument. See Branch v. CEMEX, Inc., 2012 WL 2357280, at *9 (S.D. Tex. June 20, 2012)
(Rosenthal, J.) (“A surreply, when allowed, is limited to addressing only new arguments raised for
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 2 of 12



opinion that United’s and IAMAW’s motions (Dkts. 22, 24) should be GRANTED.

                                          I. BACKGROUND

       This dispute arises from United’s termination of Hill’s employment after twenty-three years

of service. Dkt. 16 at 3. A collective bargaining agreement between United and IAMAW (the

“CBA”) governed Hill’s employment relationship with United at all relevant times. Id. at 1-2, 20;

Dkt. 11-1 at 17-148.3 The CBA is in turn subject to the requirements of the Railway Labor Act

(“RLA”). Dkt. 11-1 at 17; 45 U.S.C. §§ 181-88.

       On October 17, 2017, United asked Hill to meet with a Corporate Security investigator

during her regularly scheduled work hours (the “Interview”). Dkt. 16 at 13-14. Before commencing

the Interview, United asked if Hill would like union representation present at the meeting and

arranged for an IAMAW representative to attend the entire Interview. Id. at 14. Corporate Security

presented Hill with the names of several individuals during the Interview and requested Hill disclose

her relationship to those listed. Id.; Dkt. 11-1 at 4. Hill provided the requested information and

admitted to changing tickets in violation of United’s Waivers and Favors Policy. Dkt. 11-1 at 4.

At the conclusion of the Interview, United confiscated Hill’s United ID and her company issued

hand held device. Dkt. 16 at 15.



       Hill alleges that United twice violated the CBA in connection with this Interview. According



the first time by the opposing party in their reply briefing and not included in the original motion.”).
       3
          United asks the court to consider the exhibits attached to its brief in support of its prior
motion to dismiss Hill’s original complaint (Dkt. 11) when deciding its current motion. Dkt. 26.
Hill agrees that the CBA, which is included as part of United’s exhibits (Dkt. 11-1), is rightfully
considered as applicable to her Complaint. Dkt. 28. The court can properly consider documents
proffered by a defendant that are “referenced in the complaint and are central to the plaintiff’s
claims.” See Inclusive Cmtys. Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 900 (5th Cir. 2019).
The court shall consider United’s exhibits to the extent Hill referenced the documents in her
Complaint.
                                                  2
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 3 of 12



to Hill, United was required to provide advance written notice of the Interview and allow Hill an

opportunity to consult with IAMAW prior to the Interview, but United did neither. Id. at 14-15.

Hill raised her concerns with IAMAW and asked that IAMAW grieve United’s alleged violations

pursuant to the CBA. Id. at 3-4, 14-15. But, “[a]t no point before, during, or after” the Interview

did IAMAW object to or grieve these alleged procedural violations. Id. at 14-15.

       On November 1, 2017, United informed Hill it would be pursuing termination of her

employment, and notified her of an investigatory review meeting (“IRM”) scheduled for

November 7, 2017. Id. at 4. Hill met with IAMAW in advance of the IRM and again protested

United’s alleged CBA violations. Id. at 4, 15. IAMAW stated that it wasn’t “going to simply throw

mud just to see what might stick,” and counseled Hill to keep her comments “very limited” during

the IRM. Id. IAMAW further advised Hill that “it’s very difficult to get your job back in a Step 2.

[Her] best chance for saving [her] job occurs during a Step 3.” Id. at 5 (emphasis omitted).

“However, Hill did reiterate the confluence of serious personal issues she was dealing with [and]

her desire to provide excellent customer service in the wake of multiple public relations fiascos

plaguing United.” Id. IAMAW requested a “last chance agreement” during the IRM, but declined

to press Hill’s personal circumstances. Id.

       United terminated Hill on December 7, 2017. Id. at 6. Hill subsequently contacted IAMAW,

which assigned a representative to handle the Step 3 proceedings. Id. Hill was notified on

March 8, 2018 that her Step 3 meeting would occur on March 19, 2018. Id. At the Step 3 meeting,

IAMAW renewed its request for a last chance agreement and proffered Hill’s mitigating personal

circumstances as justification. Id. at 6-7. Hill’s Step 3 meeting with United’s representative lasted

one hour and a half. Id. at 7. United upheld Hill’s termination on April 23, 2018. Id. at 7. Hill

alleges that four days later IAMAW informed her that United’s Step 3 termination notice came nine

days after the CBA imposed deadline. Id. On June 21, 2018, IAMAW declined to appeal Hill’s

                                                 3
             Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 4 of 12



       termination to arbitration. Id.

               Hill filed suit against United and IAMAW on December 11, 2018. Dkt. 1. Hill alleges

       United breached the CBA when it terminated her because it (1) failed to establish ‘“just cause’ under

       standards of disciplinary due process and other protections afforded Hill pursuant to the CBA;” and

       (2) provided its Step 3 termination notice after the CBA established deadline. Dkt. 16 at 1-2, 17,

       24-26. Hill also alleges two breaches of IAMAW’s duty of fair representation under the RLA.

       Specifically, Hill claims IAMAW breached its duty when it did not grieve United’s failure to

       provide written notice and an opportunity to consult with IAMAW prior to the Interview. Id. at

       21-24. Hill further alleges IAMAW generally denied her fair representation throughout the

       termination process because Hill’s IAMAW dues payments were in arrears and she had publicly

       feuded with IAMAW regarding her dues payments. Id. at 7, 17-20.

                                              II. LEGAL STANDARD

Under Rule 12(b)(1), a party can seek dismissal of an action for lack of subject matter jurisdiction. Fed. R.

       Civ. P. 12(b)(1). “In determining whether the court has subject matter jurisdiction, [it] must accept

       as true the allegations set forth in the complaint.” Crane v. Johnson, 783 F.3d 244, 251 (5th Cir.

       2015) “[A] trial court has the power to dismiss for lack of subject matter jurisdiction on any one of

       three separate bases: (1) the complaint alone; (2) the complaint supplemented by undisputed facts

       evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the court’s

       resolution of disputed facts.” Id.

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing

       that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955

       (2007). “Rule 12(b)(6) authorizes the filing of motions to dismiss asserting, as a defense, a

       plaintiff’s failure to state a claim upon which relief can be granted.” Inclusive Cmtys. Project, Inc.

       v. Lincoln Prop. Co., 920 F.3d 890, 899 (5th Cir. 2019). In considering a Rule 12(b)(6) motion to

                                                          4
            Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 5 of 12



       dismiss, “the court must accept all well-pleaded facts as true, and view them in the light most

       favorable to the plaintiff.” Id.

“[A] complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations, [but] a

       plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels and

       conclusions, and a formulaic recitation of the elements of a cause of action will not do. Twombly,

       550 U.S. at 555 (internal citations omitted) (quotations omitted). The factual allegations must be

       enough to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

       (citing Twombly, 550 U.S. at 570). “[F]acial plausibility exists ‘when the plaintiff pleads factual

       content that allows the court to draw the reasonable inference that the defendant is liable for the

       misconduct alleged.’” Inclusive Cmtys., 920 F.3d at 899 (quoting Iqbal, 556 U.S. at 678). “Factual

       allegations that are merely consistent with a defendant’s liability, stop short of the line between

       possibility and plausibility of entitlement to relief, and thus are inadequate.” Id. (internal quotations

       omitted).

“In determining whether a plaintiff’s claims survive a Rule 12(b)(6) motion to dismiss, the factual

       information to which the court addresses its inquiry is limited to (1) the facts set forth in the

       complaint, (2) documents attached to the complaint, and (3) matters of which judicial notice may

       be taken under Federal Rule of Evidence 201.” Id. at 900. The court also can properly consider

       documents presented by the defendant that are referenced in the complaint and are central to the

       plaintiff’s claims. Id. A complaint that shows relief to be barred by an affirmative defense, such

       as the statute of limitations, may be dismissed for failure to state a claim. Kaiser Aluminum &

       Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).



                                                   III. ANALYSIS

                                                          5
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 6 of 12



       Hill’s Complaint alleges both breach of the CBA by United and breach of the duty of fair

representation under the RLA by IAMAW. Dkt. 16. United argues that the court lacks subject

matter jurisdiction over Hill’s breach of contract claim because Hill has failed to state a claim for

breach of the duty of fair representation. Dkt. 25. IAMAW also moves for dismissal for Hill’s

failure to state a claim. Dkt. 22.

       Typically, the National Railroad Adjustment Board has exclusive jurisdiction under the RLA

to hear employee grievances against her employer involving interpretation or application of the

CBA. Trial v. Atchison, Topeka & Santa Fe Ry. Co., 896 F.2d 120, 123 (5th Cir. 1990). However,

an employee may bring a “hybrid” action in the district court alleging claims against both the union

and the employer when she has a dispute with the union for breach of the duty of fair representation

and the employer involving interpretation of the CBA. Wood v. Houston Belt & Terminal Ry., 958

F.2d 95, 97 (5th Cir. 1992). The two claims in a hybrid action are “inextricably interdependent.”

DelCostello v. Int’l Bhd.. of Teamsters, 462 U.S. 151, 164, 103 S. Ct. 2281 (1983). “To prevail

against either the company or the [u]nion, employee-plaintiffs must not only show that their

discharge was contrary to the [CBA] but must also carry the burden of demonstrating a breach of

duty by the [u]nion.” Id. at 165 (internal quotations omitted).

       Because Hill’s claims against IAMAW underpin the court’s jurisdiction to hear Hill’s claims

against United, whether Hill has alleged facts sufficient to state a claim against IAMAW will be

considered first.

A. Failure to State a Claim

       1. Statute of Limitations

       Claims for breach of the duty of fair representation are subject to a six-month statute of

limitations, which begins to run when the employee “discover[s], or in the exercise of reasonable

                                                 6
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 7 of 12



diligence should discover, the acts that form the basis of their duty of fair representation claim.”

Trial, 892 F.2d at 124. Hill, in part, alleges IAMAW breached its duty of fair representation when

it failed to grieve procedural defects in United’s investigation—specifically, failing to give written

notice of, and not allowing Hill to meet with IAMAW prior to, the Interview. Dkt. 16 at 21-24. To

predicate her breach of the duty of fair representation claim on IAMAW’s failure to grieve United’s

alleged violations, Hill must have filed suit within six months of knowing that IAMAW would not

be filing a grievance.

       The CBA provides that a “complaint must be lodged promptly after the disputed event

occurs.” Dkt. 11-1 at 117. To file a grievance, an employee “should first discuss the matter with

his Supervisor,” then if not resolved, the employee “may request a Steward to handle the matter.”

Id. at 118. “If the matter is still not resolved, within 30 days of when the employee first knew or

should have known of the event giving rise to the dispute, the Steward must put the facts in writing

. . . and give it to the Supervisor.” Id. (emphasis added).

       Hill first raised her procedural grievance with IAMAW sometime between the Interview on

October 17, 2017 and the IRM on November 7, 2017. Id. at 4, 14-16 (stating Hill “again” raised

these concerns with IAMAW in the “[d]ays prior to the IRM”). At that time, IAMAW allegedly told

Hill that it would not “simply throw mud just to see what might stick.” Id. at 16. United argues that

this was sufficient notice to Hill that IAMAW would not grieve her complaint and the statute of

limitations started to run shortly before the IRM. Dkt. 29 at 9. Hill responds that only when

IAMAW informed her that it would not arbitrate her termination did the statute of limitations begin

to run, because her internal remedies were not exhausted until that point. Dkt. 30-2 at 3-4.




                                                  7
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 8 of 12



       Hill alleges United breached the CBA on October 17, 2017, when it did not provide written

notice of the Interview and did not allow Hill to meet with IAMAW prior to questioning. Dkt. 16

at 21-24. The court need not decide whether IAMAW’s mud throwing commentary was sufficient

notice, because Hill nonetheless should have known IAMAW would not grieve her complaint

30 days after the Interview on November 16, 2017, when IAMAW had not provided United a written

grievance as required under the CBA. Therefore, Hill had six months from November 16, 2017 to

file suit against IAMAW for its failure to grieve United’s alleged procedural defects. Hill filed her

original complaint on December 11, 2018, more than a year after the CBA prescribed deadline for

IAMAW to file a grievance.

       In a similar fact situation, the Sixth Circuit determined that an employee should have known

the union would not be filing a grievance when it failed to act within the deadline prescribed by the

CBA. Hollingsworth v. Ford Motor Co., 644 Fed. App’x 496, 501-02 (6th Cir. 2016). In

Hollingsworth, the employee argued that the limitations period was tolled while the union was

investigating the employer’s conduct and only began to run when the union formally declined to file

a grievance. Id. at 500-01. The Sixth Circuit reasoned that the employee should have known the

union would not file a grievance when it “failed to act within the short deadline prescribed by the

CBA,” because “a union member is responsible for knowing the contents of his CBA.” Id. at 502.

       The court is persuaded by the Sixth Circuit’s reasoning. Hill alleges knowledge of the CBA

sufficient to complain about United’s failure to provide written notice or consultation with IAMAW

within days of the Interview. It follows that she should have been aware of the thirty day grievance

deadline and should have known that IAMAW would not grieve her complaint when it had not done

so by November 16, 2017. Because she did not file suit until more than one year later, Hill’s claim

that IAMAW’s breached its duty of fair representation when it failed to grieve United’s alleged

                                                 8
     Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 9 of 12



procedural violations is time-barred.

        2. Duty of Fair Representation

        Hill also alleges IAMAW breached its duty of fair representation because it did not prosecute

her appeals with sufficient vigor or zeal, which Hill alleges was retaliation for her delinquent dues

payments. Dkt. 16 at 17-24. To state a claim for breach of the duty of fair representation, an

employee must allege facts that show the union’s actions were arbitrary, discriminatory, or in bad

faith. Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67, 111 S. Ct. 1127 (1991).4 “A union’s

conduct is ‘arbitrary only if, in light of the factual and legal landscape at the time of the union’s

activities, the union’s behavior is so far outside the wide range of reasonableness as to be

irrational.’” Horner v. Am. Airlines, Inc. 927 F.3d 340, 343 n.1 (5th Cir. 2019) (quoting O’Neill,

499 U.S. at 67). “Discrimination requires ‘substantial evidence’ that there was discrimination that

was ‘intentional, severe, and unrelated to legitimate union objectives.’” Id. at 343 n.2 (quoting

Motor Coach Emps. v. Lockridge, 403 U.S. 274, 301, 91 S. Ct. 1909 (1971)). “Bad faith occurs

when a union acts with a motive to harm a particular group, and turns on the subjective motivation

of the union officials.” Carr v. Air Line Pilots Ass’n, Int’l, 866 F.3d 597, 602 (5th Cir. 2017)

(internal quotation omitted).

        A union retains considerable discretion in processing the grievances of its members. Landry

v. The Cooper/T. Smith Stevedoring Co., 880 F.2d 846, 852 (5th Cir. 1989). The duty of fair


        4
           Hill asserts that “[u]nder judicially-established national labor policy, a breach of the [duty
of fair representation] occurs when a union’s conduct toward a member of the collective bargaining
unit is negligent, arbitrary, or perfunctory,” but does not provide any authority to support this
standard. Dkt. 16 at 21. The Fifth Circuit has held that a union does not breach its duty of fair
representation through simple negligence or a mistake in judgment. Landry v. The Cooper/T. Smith
Stevedoring Co., 880 F.2d 846, 852 (5th Cir. 1989); see also United Steelworkers of Am. v. Rawson,
495 U.S. 362, 372-73, 110 S. Ct. 1904 (1990) (endorsing lower courts’ view that mere negligence
does not breach duty of fair representation). The court follows the precedents of the Supreme
Circuit and Fifth Circuit, and declines to adopt Hill’s standard.
                                                     9
    Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 10 of 12



representation is not breached “through simple negligence or a mistake in judgment.” Id. The

critical question is whether a union’s conduct undermined the fairness or integrity of the grievance

process. Id. Courts “must be highly deferential” when conducting any substantive review of a

union’s performance in handling an employee’s grievance. Air Line Pilots, 499 U.S. at 78.

        Hill has not pled sufficient facts to show IAMAW’s conduct was arbitrary, discriminatory,

or done in bad faith. First, Hill’s allegations do not place IAMAW’s actions “so far outside the wide

range of reasonableness to be irrational.” O’Neill, 499 U.S. at 67. Hill chiefly complains that

IAMAW neither objected to United’s questions nor sufficiently pursued progressive discipline at

the Interview, the IRM, or the Step 3 meeting. Dkt. 16 at 21-24. Hill alleges that IAMAW breached

its duty when it (1) did not object to United’s questioning at the Interview; (2) did not present Hill’s

personal circumstances as justification for progressive discipline at the IRM; (3) used improper

nomenclature when referring to phases of the grievance process. Id. at 2-5, 14-16, 21-24. But, Hill

also alleges that IAMAW requested a last chance agreement, the final step of progressive discipline,

at both the IRM and the Step 3 meeting and even asserted her personal circumstances at the Step 3

meeting. Id. at 5-7. IAMAW’s conduct at the Interview and IRM may have been lackadaisical, but

it did not cross into irrationality and therefore is not arbitrary.

        Hill instead argues that IAMAW’s conduct was negligent, but as a matter of law, negligence

and poor judgment are insufficient to show a breach of the duty of fair representation. Landry, 880

F.2d 852. Further, “[a]n employee has no absolute right to have his grievance taken to arbitration,”

Landry, 880 F.2d 852, so Hill cannot rely on this allegation to state a claim for breach of the duty

of fair representation either.

        Second, Hill does not allege any facts showing IAMAW discriminated against her during

the termination representation. At most, Hill suggests IAMAW pursued progressive discipline for

                                                   10
    Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 11 of 12



other employees with greater intensity. Dkt. 16 at 6, 26. But these intimations fall far short of

plausibly demonstrating discrimination that was “intentional, severe, and unrelated to legitimate

union objectives.” Motor Coach Emps., 403 U.S. at 301.

       Finally, Hill alleges IAMAW prosecuted her termination grievance in bad faith because she

publicly feuded with IAMAW when confronted about her late dues payments. Dkt. 16 at 10 ,17.

Hill again fails to plead facts necessary to show a breach of IAMAW’s duty of fair representation.

“[A] motive to harm a particular group,” is sufficient to show bad faith, but this “turns on the

subjective motivations of the union officials,” which Hill has not alleged. Carr, 866 F.3d at 602.

Her only allegations are that a few weeks before the Interview an IAMAW representative—who

played no part in the subsequent termination proceedings—“rudely and aggressively questioned her

dues non-payment,” while Hill operated a passenger flight bridge. Dkt. 16 at 10. Nothing in the

Complaint states or suggests that Hill’s dues dispute motivated any actions (or inactions) taken

during the termination proceedings by IAMAW’s representatives. In fact, Hill alleges that IAMAW

told United that Hill “was an employee in good standing,” during the IRM. Dkt. 16 at 18.

       Hill’s allegations may be “consistent with [IAMAW]’s liability, [but such facts] stop short

of the line between possibility and plausibility of entitlement to relief, and thus are inadequate,” to

state a claim upon which relief may be granted. Inclusive Cmtys., 920 F.3d at 899. Consequently,

IAMAW’s motion to dismiss under Rule 12(b)(6) (Dkt. 22) must be GRANTED.

B. Subject Matter Jurisdiction

       As discussed above, the court has jurisdiction over Hill’s breach of contract claim against

United under the RLA only where Hill alleges a hybrid suit against both United and IAMAW.

Because Hill has not alleged facts sufficient to support a claim for breach of the duty of fair

representation against IAMAW, her claim against IAMAW is dismissed and the court lacks subject

                                                  11
    Case 4:18-cv-04669 Document 38 Filed on 09/19/19 in TXSD Page 12 of 12



matter jurisdiction over Hill’s breach of contract claim against United. See Trial, 896 F.2d at 126

(holding the district court did not have jurisdiction over claims against employer because claims

against the union were time-barred). Therefore, United’s motion to dismiss under Rule 12(b)(1)

(Dkt. 24) must be GRANTED.

                                        IV. CONCLUSION

       United’s and IAMAW’s motions to dismiss Hill’s Complaint (Dkts. 22, 24) are GRANTED.

       Signed at Houston, Texas on September 19, 2019.




                                      ___________________________________
                                                  Gray H. Miller
                                          Senior United States District Judge
